                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


UNITED STATES OF AMERICA,                        CR 18-94-BLG-SPW

                    Plaintiff,
                                                 ORDER
vs.

RIKKO CHRIS BOLOTAS,

                    Defendant.

      Defendant has filed an Unopposed Motion to Temporarily Modify

Conditions of Release for the purpose of participating in his brother’s wedding in

Castledale, Utah on June 1, 2019. (Doc. 74.) As discussed on the record, IT IS

HEREBY ORDERED that Defendant will be allowed to leave Yellowstone

County, Montana on May 31, 2019 subject to any additional conditions and

requirements mandated by his Pretrial Services Officer, including wearing a drug

and alcohol detection patch. Defendant will then be required to return to

Yellowstone County on June 2, 2019. Defendant will also be required to report to

Pretrial Services on June 3, 2019.

      DATED this 16th day of May, 2019.

                                      _______________________________
                                      TIMOTHY J. CAVAN
                                      United States Magistrate Judge
